Citation Nr: 0312349	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  98-11 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability including
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a cardiovascular 
disability.

3.  Entitlement to service connection for a respiratory 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


REMAND

The veteran had active service from May 1986 to October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of January 1998, 
which denied service connection for a psychiatric disorder 
including PTSD, a cardiovascular condition, and a respiratory 
disorder.  

In April 2002 and November 2002 the Board undertook 
additional development of the evidence on the issues on 
appeal pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  However, that regulation was invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  Disabled American Veterans v. Secretary of Veterans 
Affairs, No. 02-7304, -7305, -7311 (Fed. Cir. May 1, 2003).   
In view of this decision, although the development has been 
completed, the case must be remanded for the following: 

After assuring compliance with the notice 
requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) with regard 
to the claims on appeal, the RO should 
readjudicate the claims in light of the 
evidence received since the August 2000 
supplemental statement of the case.  If 
the claims remain denied, the RO should 
furnish a supplemental statement of the 
case to the 



veteran and his representative, and they 
should be given an opportunity to 
respond, before the case is returned to 
the Board.



	                  
_________________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


